                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 1:20-cv-00374-MR-DSC


 DEANA HOSIE,                                     )
                                                  )
                     Plaintiff,                   )
                                                  )
 v.                                               )
                                                  )
 OMNI HOTELS MANAGEMENT                           )
 CORPORATION et al.                               )
                                                  )
                    Defendants.                   )




                                             ORDER


       THIS MATTER is before the Court on “Defendants’ Motion to Compel” (document # 24)

as well as the parties’ briefs and exhibits (docs # 25–27). For the reasons set forth in Defendants’

briefs, the Motion is granted in part and denied in part without prejudice.


       Defendants seek to compel complete responses to their Interrogatories and Requests for

Production of Documents. In Plaintiff’s Rule 26 initial disclosures, she listed medical records and

medical imaging studies related to her injury, diagnoses, treatment, and therapy. To date, Plaintiff

has not produced those documents. Nor has she provided complete responses to Interrogatories.


       Pursuant to Rule 37, Defendants further seek to bar Plaintiff from using any medical

records, documents, or information not produced pursuant to this Order. See Fed. R. Civ. P.

37(b)(2)(A)(ii).
IT IS HEREBY ORDERED that:


1. “Defendants’ Motion to Compel” is granted in part and denied in part. Plaintiff shall

   serve complete supplemental responses to Defendants’ interrogatories and produce all

   responsive medical records or other documents. Responses shall be served within

   fifteen days of this Order. If Plaintiff contends that any responsive documents have

   already been produced, she shall state that fact in a verified discovery response.

2. Defendants’ request for sanctions is denied without prejudice to re-filing in the event

   Plaintiff does not comply with this Order.

3. The Clerk is directed to send copies of this Order to the parties’ counsel and to the

   Honorable Martin Reidinger.


SO ORDERED.




                                 Signed: July 6, 2021
